182 F.2d 347
CAMBRIA STEAMSHIP COMPANY, Claimant and Appellant, Steamer'Daniel J. Morrell', Respondent and Appellant,v.The MORROW STEAMSHIP COMPANY, a corporation, as owner of theSteamer Robert J. Paisley, Libelant and Appellee.
No. 11073.
United States Court of Appeals Sixth Circuit.
May 1, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Arthur A. Koscinski, Judge.
Russell V. Bleecker, Cleveland, Ohio and Richard A. Forsyth, Detroit, Mich., for appellant.
Johnson, Branand & Jaeger, Cleveland, Ohio and Foster & Lutz, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the arguments of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment be and the same is hereby affirmed in accordance with the findings of fact and the conclusions of law of the District Court. 90 F.Supp. 300.